JOSEPHINE LINKER HART, Justice, concurring. I reaffirm the majority’s acknowledgment that “death is different” and echo the court’s call for rule changes to reflect defense counsel’s need for adequate time to prepare a defense, discover mitigating evidence, and rebut aggravating evidence. In recognition of this difference, court rules require that Indefense counsel meet certain educational requirements in death-penalty postconviction proceedings, Ark. R.Crim. P. 37.5(c)(1)(D), and the Arkansas Public Defender Commission has promulgated rules requiring that defense counsel in death-penalty cases annually complete continuing legal education concerning defense of capital cases, 060-00-002 Ark. Code R. § (A)(6) & (B)(2)(d) (Weil 2000). Circuit courts, prosecutors, and State appellate counsel should meet similar educational requirements so that they, too, will recognize the specific demands of death-penalty cases, such as understanding that defense counsel needs sufficient time to prepare, as required by due process under the Fourteenth Amendment and the safeguard of effective assistance of counsel under the Sixth Amendment.